PER CURIAM.
Michael O. DeVaughn appeals the district court’s order denying relief on his motion to reconsider under Fed.R.Civ.P. 60(b). We have reviewed the record and find that DeVaughn failed to establish ground for relief under the Rule. See Fed. R.Civ.P. 60(b). Thus, we do not find that the district court abused its discretion in denying the motion. United States v. Holland, 214 F.3d 523, 527 (4th Cir.2000). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED